 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9       Aaleon Akins,                                  No. CV-18-00954-PHX-DJH
10                   Plaintiff,                         ORDER
11       v.
12       Seidberg Law Offices PC,
13                   Defendant.
14
15            Before the Court is Class Counsel’s Unopposed Motion for Attorney’s Fees and
16   Costs (Doc. 36). In connection with the class action settlement granted final approval by
17   the Court on May 21, 2019 (Doc. 35),1 the Thompson Consumer Law Group, PLLC
18   (hereinafter “Class Counsel”) seeks an award of attorneys’ fee in the amount of $15,000.00
19   to be paid by Defendant. The Settlement Agreement provided that Defendant would pay
20   the Class Members’ reasonable attorneys’ fees and expenses in an amount not to exceed
21   $15,000.00. (Doc. 26-1 at 13). However, the court “ha[s] an independent obligation to
22   ensure that the award, like the settlement itself, is reasonable, even if the parties have
23   already agreed to an amount.” In re Bluetooth Headset Products Liab. Litig., 654 F.3d
24   935, 941 (9th Cir. 2011).
25            The Court finds that Class Counsel is entitled to an award of reasonable attorneys’
26   fees and expenses in connection with the approved settlement. See Fed. R. Civ. P. 23(h);
27   1
      For a detailed analysis of the settlement agreement and background of this matter see the
     Court’s Order Granting Class Certification and Final Approval of Class Action Settlement
28   (Doc. 35) and the Court’s Order Granting Conditional Certification and Preliminary
     Approval of Class Action Settlement Agreement (Doc. 27).
 1   Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008). Accordingly, the
 2   Court has reviewed the Motion, and all documents submitted in support thereof, including
 3   Class Counsel’s itemized time sheets and expenses and its affidavit regarding the attorneys
 4   for whom the motion seeks reimbursement. The Court further finds that the 50.5 hours of
 5   work performed by attorneys and the 12.2 hours by paralegals were reasonably spent on
 6   this matter. Additionally, given that Class Counsel has been appointed in numerous class
 7   actions, including FDCPA cases; courts have awarded them exactly the same rates
 8   requested here in previous cases; and courts in this District found similar rates appropriate
 9   in FDCPA cases, the Court finds that Class Counsel’s requested rates are reasonable. See
10   Ogletree v. Cafe Valley Inc., 2018 WL 4179060, at *1 (D. Ariz. Apr. 13, 2018).
11   Accordingly, applying the lodestar calculation, the presumptive reasonable attorneys’ fees
12   award is $20,415.00. (Doc. 36 at 5). However, here, the Settlement Agreement only
13   provided for an attorneys’ fee award of $15,000.00 and Class Counsel only requests an
14   award of $15,000.00. Thus, the requested attorneys’ fee award, inclusive of costs, is less
15   than the lodestar amount. Therefore, the Court finds that the requested attorneys’ fee award
16   is reasonable.
17          Accordingly,
18          IT IS ORDERED that Class Counsel’s Unopposed Motion for Attorney’s Fees and
19   Costs (Doc. 36) is GRANTED.           Defendant Seidberg Law Offices, P.C. shall pay
20   $15,000.00 in attorneys’ fees and costs to the Thompson Consumer Law Group, PLLC.
21          Dated this 5th day of June, 2019.
22
23
24                                                Honorable Diane J. Humetewa
25                                                United States District Judge

26
27
28


                                                 -2-
